DETAILED ACTION
This Office Action is a Non-Final Rejection in response to an application filed on 10/14/2019. Claims 1-20, filed on 10/14/2019, are acknowledged as pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a pilates reformer having a frame, a first and second rails, a first and second support rod carriages, and a handle classified in A63B22/0087.
II. Claims 17-20, drawn to an exercise machine having a frame, a carriage, a spring support rod, at least one resistive member, classified in A63B2208/0204.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related distinct exercise device. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the invention I requires a pilates reformer having a frame, a first and second rails, a first and second support rod carriages, and a handle while the 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC A63B22/0087 along with a unique text search for a pilates reformer that do not require at least one resistive member. Invention II would not be searched as above and would require a search in at least CPC A63B2208/0204 along with a unique text search for an exercise machine having a frame, a carriage, a spring support rod, at least one resistive member.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Hopkinson, Daniel (Reg. 58043) on 04/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
During a telephone conversation with Hopkinson, Daniel (Reg. 58043) on 04/22/2021 a provisional election was made without traverse to prosecute the invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
Claim 10, line 4, “lateral direction” should be corrected to ---a lateral direction---.  
Claim 13, line 1, “the support rod” should be corrected to ---the spring support rod---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “an area that is external to the frame” in lines 25-26. It is unclear whether this limitation is referring to the area outside the exterior surfaces of the first and second side beams, the head end and the foot end or the area within the interior surfaces of the first and second side beams, the head end and the foot end or separate components. The Examiner suggests to amend the limitation to ---an area that is defined by the exterior surfaces of the first and second side beams, the head end and the foot end of the elongated frame---(Applicant’s specification Para [0020] “The exercise machines also includes a spring support rod slideably coupled with the elongated frame and disposed adjacent the foot end, and selectively positionable with reference to the foot end by a handle that extends from an interior area of the elongated frame to an exterior area of the elongated frame.”)
Claims 2-6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
	Claim 7 recites the limitation “the pivotable lock plate” in line 1. It is unclear whether this limitation is referring to the pivotable lock plate of the first support rod carriage (claim 1, lines 17-18) or the pivotable lock plate of the second support rod carriage (claim 1, line 22). For the purpose of examination, the Examiner consider this limitation is referring to ---each of the pivotable lock plate of the first support rod carriage and the pivotable lock plate of the second support rod carriage--- (Applicant’s specification, Para [0005] “the first end of the handle plate is operatively coupled to the pivotable lock plate of the first support rod carriage and the second end of the handle plate is operatively coupled to the pivotable lock plate of the second support rod carriage”; Para [0042] “The pivotable lock plate 316, in certain examples, is also formed with a bump stop 320 that is configured to engage the moveable carriage 104”)
Claim 8 recites the limitation “a locking pin extending outward from the pivotable lock plate” in lines 1-2. It is unclear whether this limitation is referring to a locking pin extending outward from the pivotable lock plate of the first support rod carriage (claim 1, lines 17-18) or a locking pin extending outward from the pivotable lock plate of the second support rod carriage (claim 1, line 22) or a locking pin extending outward from the pivotable lock plates from the first and second support rod carriages or separate the locking pin of the first support rod carriage is selectively engageable with one of the plurality of positioning notches of the first tubular rail, and the locking pin of the second support rod carriage is selectively engageable with one of the plurality of positioning notches of the second tubular rail.”)
Claim 12 recites the limitation “the pivotable lock plate of the first support rod carriage” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the pivotable lock plate of the first support rod carriage” in line 2. It is unclear whether this limitation is referring to the pivotable lock plate (claim 10, line 4) or separate component. (See Examiner suggestion below)
Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 12, which is rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 15 recites the limitation “the locking pin of the first support rod carriage” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the locking pin of the first support rod carriage” in lines 1-2. It is unclear whether this limitation is referring to the locking pin (claim 10, line 4) or separate component. (See Examiner suggestion below)
Claim 15 recites the limitation “the locking pin of the second support rod carriage” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation “the locking pin of the first support rod carriage” in lines 2, 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the locking pin of the first support rod carriage” in lines 2, 5-6. It is unclear whether this limitation is referring to the locking pin (claim 10, line 4) or separate component. (See Examiner suggestion below)
Claim 16 recites the limitation “the locking pin of the second support rod carriage” in lines 2-3, 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the locking pin of the second support rod carriage” in lines 2-3, 6. It is unclear whether this limitation is referring to the locking pin (claim 10, line 4) or separate component. (See Examiner suggestion below)
Claim 16 recites the limitation “one of the plurality of positioning notches” in lines 6-7. It is unclear whether this limitation is referring to one of the plurality of positioning notches (claim 16, lines 3-4) or separate component. The Examiner suggests to amend this limitation to ---the one of the plurality of positioning notches.

Note to the Applicant:
	The Examiner suggests the Applicant to combine claim 11 into claim 10 and amend claim 10 in order to obviate the Rejection 112b of claims 12, 15-16:
---10. A support rod carriage comprises a first support rod carriage and a second support rod carriage, wherein each of the first support rod carriage and the second The pilates reformer also includes a handle operatively coupled to the pivotable lock plate of the first support rod carriage, where the handle extends outward laterally to an area that is external to the frame…The pilates reformer also includes a first support rod carriage…The pilates reformer also includes a second support rod carriage”, Para [0013] “The support rod carriage includes, in certain examples, a ball bearing collar configured to slideably couple with a spring positioning rod, a rod socket configured to receive an end of a spring support rod, a pivotable lock plate having a locking pin extending therefrom in lateral direction with reference to an elongated frame, and a handle operatively coupled with the pivotable lock plate, where the handle extends from the pivotable lock plate in the lateral direction”, see FIG. 5)
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endelman et al (US 2005/0113227 A1) in view of Liu et al (US 2019/0088160 A1), and further in view of Solow et al (US 2012/0283078 A1)
Regarding claim 1: Endelman discloses a pilates reformer (exercise apparatus 10, see FIG. 1) comprising: 
an elongated frame (rectangular frame 12, see FIG.1) having a head end (head end 14, see FIG.1) and a foot end (foot end 16, see FIG. 1) spaced apart by a first side beam (left side wall 20, see FIG.1) and a second side beam (right side wall 20, see FIG.1), where each of the first side beam (left side wall 20, see FIG.1) and the second side beam (right side wall 20, see FIG.1) comprises an interior surface (inner surface of the left and right side walls 20, see FIG.1) and an exterior surface (outer surface of the left and right side walls 20, see FIG.1), and where the interior surface of the first side beam faces the interior surface of the second side beam (see FIG.1); 
a first elongated rail (left rail member 18, see FIG.1) coupled to the interior surface of the first side beam (inner surface of the left side wall 20, see FIG. 1, Para the track or rail members 18 fastened to the insides of opposite side walls 20 of the frame 12”) and extending from the head end to the foot end (see FIG.1) and having a spring ball (left spring-loaded indexing ball 116 and 118, see FIG.11) disposed within the first elongated rail (see FIGS. 10-11, the coil spring 116 and the ball 118 positioned within the bore 114 of the left cap 106 wherein the left cap 106 positioned within the left rail member 18), and having an elongated rail opening (opening 84 of the left rail member 18, see FIG.10) disposed adjacent a foot end of the first elongated rail (see annotated in FIG. 10), where the elongated rail opening (opening 84 of the left rail member 18, see FIG.10) comprises a plurality of positioning notches (slots 66 and locking portion 70, see FIG. 10); 
a second elongated rail (right rail member 18, see FIG.1) coupled to the interior surface of the second side beam (inner surface of the right side wall 20, see FIG. 1, Para [0029] “the track or rail members 18 fastened to the insides of opposite side walls 20 of the frame 12”) and extending from the head end to the foot end (see FIG.1) and having a spring ball (right spring-loaded indexing ball 118 and right coil spring 116, see FIG.11) disposed within the second elongated rail (see FIGS. 10-11, the coil spring 116 and right spring-loaded indexing ball 118 positioned within the bore 114 of the right cap 106 wherein the right cap 106 positioned within the right rail member 18), and having an elongated rail opening (opening 84 of the right rail member 18, see FIG.10) disposed adjacent a foot end of the first elongated rail (see annotated in FIG. 10), where the elongated rail opening (opening 84 of the right rail member 18, see FIG.10) comprises a plurality of positioning notches (slots 66 and locking portion 70, see FIG. 10);
each carriage stop member 104 has a handle 122 projecting laterally from the upper end of the arcuate portion”), 

    PNG
    media_image1.png
    860
    653
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    578
    961
    media_image2.png
    Greyscale

Endelman does not disclose a first elongated rail having a spring positioning rod and a second elongated rail having a spring positioning rod.
Liu teaches a first elongated rail (see annotated in FIG. 1) having a spring positioning rod (left steel ball spring pin 27, see FIG. 1) and a second elongated rail (see annotated in FIG. 1) having a spring positioning rod (right steel ball spring pin 27, see FIG. 1).

    PNG
    media_image3.png
    692
    950
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring balls of the first and second elongated rails, as disclosed in Endelman, to be spring positioning rods, as taught in Liu, for the purpose of better securing the first and second elongated rails into the first and second side beams, respectively.

Endelman in view of Liu teach the invention as substantially claimed, see above, and further teach a first support rod carriage (Endelman, left cap 106, left carriage stop member 104 and left anchor hooks 83, see annotated FIG. 10) slidably coupled to the spring positioning rod (Liu, left steel ball spring pin 27, see annotated FIG. 1) of the first elongated rail (Liu, left steel ball spring pin 27; Endelman, the left More particularly, positioned in the bore 114 is a coil spring 116 that pushes against the ball 118 captured within the open end of the bore 114 and extending out of the cap 106”), the first support rod carriage (left cap 106,  left carriage stop member 104 and left anchor hooks 83, see FIG. 10) having a spring support rod socket (left cap 106, Para [0049] “The cap 106 has a central axial recess or blind bore 114 that carries a spring-loaded indexing ball 118 at the open end thereof”) and a pivotable lock plate (left carriage stop member 104, see FIGS. 9-11) for selectively engaging one of the plurality of positioning notches of the first elongated rail (left carriage stop member 104 appears to be engaged indirectly to the slots 66 and locking portions 70 via the left cap 106 and the left tenon 108, see FIGS. 9 and 11, emphasis added, Para [0049] “Each end of the anchor bar 102 has a generally cylindrical cap 106 fastening one of the pie-piece shaped carriage stop members 104 thereto.”, Para [0053] “When this engaged position is reached, the anchor bar 102 is now unlocked, permitting the connected anchor bar 102, springs 30, and carriage 22 to be moved together along the tracks 18 with the caps 106 sliding within the tracks 18 along the slots 66. As the anchor bar 102 moves within the slots 66, the indexing balls 118 slide along the inside of the outer walls of the tracks 18. When a locking portion is encountered, the indexing balls drop into the recesses, indicating to the user that a locking portion has been reached.”); 
a second support rod carriage (right cap 106, right carriage stop member 104 and right anchor hooks 83, see FIG. 10) slidably coupled to the spring positioning rod (Liu, left steel ball spring pin 27, see FIG. 1) of the second elongated rail (Liu, left steel ball spring pin 27; Endelman, the right spring 116 is sliding in and out the bore 114 of the right cap 106, see FIG. 11, Para [0049] “More particularly, positioned in the bore 114 is a coil spring 116 that pushes against the ball 118 captured within the open end of the bore 114 and extending out of the cap 106”), the second support rod carriage (right cap 106, right carriage stop member 104 and right anchor hooks 83, see FIG. 10) having a spring support rod socket (right  cap 106, Para [0049] “The cap 106 has a central axial recess or blind bore 114 that carries a spring-loaded indexing ball 118 at the open end thereof”) and a pivotable lock plate (right carriage stop member 104, see FIGS. 9-11) for selectively engaging one of the plurality of positioning notches of the second elongated rail (right carriage stop member 104 appears to be engaged indirectly to the slots 66 and locking portions 70 via the right cap 106 and the right tenon 108, see FIGS. 9 and 11, emphasis added, Para [0049] “Each end of the anchor bar 102 has a generally cylindrical cap 106 fastening one of the pie-piece shaped carriage stop members 104 thereto.”, Para [0053] “When this engaged position is reached, the anchor bar 102 is now unlocked, permitting the connected anchor bar 102, springs 30, and carriage 22 to be moved together along the tracks 18 with the caps 106 sliding within the tracks 18 along the slots 66. As the anchor bar 102 moves within the slots 66, the indexing balls 118 slide along the inside of the outer walls of the tracks 18. When a locking portion is encountered, the indexing balls drop into the recesses, indicating to the user that a locking portion has been reached.”). 
	
Endelman in view of Liu teach the invention as substantially claimed, see above, but fail to teach where the handle extends outward laterally to an area that is external to the frame.
Solow teach where the handle (Solow, engagement bar or rod 34, see FIG.2; the engagement rod 34 is considered to be the handle because the user can grasp the engagement rod 34) extends outward laterally to an area that is external to the frame (Solow, see FIG.2; the engagement rod 34 extends from the area within the interior surfaces of the frame to the area outside the exterior surfaces of the frame and mounted to the side bars 33; Para [0052] “Foot bar assembly 29 may also include support bar assembly 32, which may in turn include side bars 33 that are mounted to each end of round engagement bar or rod 34 as shown in FIGS. 2-3”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught in Endelman in view of Liu, to extend outward laterally to an area that is external to the frame, as taught in Solow, for the purpose of allowing the user to grasp the handle with ease.

Regarding claim 2: Endelman discloses a handle plate (Endelman, tenon 108, Para [0051] “the stop member 104 would have an elongated slot to receive the tenon on the anchor bar 102”) having a first end and a second end (Endelman, tenon 108 has first and second ends), where the first end of the handle plate is operatively coupled to the pivotable lock plate of the first support rod carriage (Endelman, first end of the tenon 108 is coupled to the slot of the left stop member 104, Para [0051] “the stop member 104 would have an elongated slot to receive the tenon on the anchor bar 102”) and the second end of the handle plate is operatively coupled to the pivotable lock plate of the second support rod carriage (Endelman, second end of the tenon 108 is coupled indirectly to the right stop member 104 via the anchor bar 102 and the second tenon 108).

Regarding claim 8: Endelman discloses a locking pin (Endelman, lower screw 112, see FIG.11) extending outward from the pivotable lock plate (Endelman, the lower screw 112 positioned inside the cap 106 and tenon 108 and the tenon 108 abuts against the carriage stop member, therefore, the lower screw 112 extended outwardly from the stop member 104, Para [0048] “The tenon portion abuts axially against the carriage stop member 104 and spaces the cylindrical body portion 110 from the carriage stop member 104. The cap 106 is fastened to the anchor bar 102 via a pair of countersunk allen screws 112”, see FIG.11) and configured to engage one of the plurality of positioning notches (Endelman, lower screw 112 positioned inside the cap 106 wherein This handle 122 may be a straight pin projecting from a rubber bumper sleeve 124, or may have any other shape, such as a ring for the user to grasp to rotate the anchor bar between the unlocked and locked positions”) applied to the handle (Endelman, handle 122) causes the locking pin (Endelman, lower screw 112) to disengage the one of the plurality of positioning notches (Endelman, the user can move the handle 122 and the anchor bar 102 along the notches and disengage the handle 122 and the anchor bar 102; the anchor bar 102 is secured to the end cap 106 wherein the end cap 106 has the lower screw 112, see FIG. 11; therefore, by moving and disengaging the end cap 106 and the anchor bar 102 from the slots 66, the lower screw 112 is disengaged from the notches).

Regarding claim 9: Endelman discloses the handle (Endelman, handle 122, see FIG. 10) extends outward (Endelman, the handle extend from the rail 18 wherein the rail 18 positioned at the lower portion of the side beam, see FIG. 1) under the first side beam through an opening (Endelman, the space enclosed by side beam, floor and pair of legs, see annotated in FIG. 1) formed by the first side beam (Endelman, see annotated in FIG.1), a pair of legs of the elongated frame (Endelman, see annotated in FIG.1), and a floor (Endelman, see annotated in FIG.1).

    PNG
    media_image4.png
    898
    749
    media_image4.png
    Greyscale


Claims 3-5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endelman et al (US 2005/0113227 A1) in view of Liu et al (US 2019/0088160 A1), and further in view of Solow et al (US 2012/0283078 A1), and further in view of the second embodiment of Endelman et al (US 2005/0113227 A1)
Regarding claim 3: Endelman in view of Liu et al, and further in view of Solow et al teach the invention as substantially claimed, see above, and further teach a spring support rod (Endelman, anchor bar 102, see FIGS. 10-11, the anchor bar 102 is considered to be the spring support rod because the anchor bar 102 is supporting the end cap 106 wherein the end cap 106 has a blind bore 114 that carries the spring loaded ball 116 and ball 118; Para [0048] “Each end of the anchor bar 102 has a generally cylindrical cap 106 fastening one of the pie-piece shaped carriage stop members 104 thereto”; Para [0049] “The cap 106 has a central axial recess or blind bore 114 that carries a spring-loaded indexing ball 118 at the open end thereof”) having a first end and a second end (Endelman, left and right ends of the anchor bar 102, see FIG. 11). 
Endelman in view of Liu et al, and further in view of Solow et al does not teach where the first end of the spring support rod is coupled with the spring support rod socket of the first support rod carriage and the second end of the spring support rod is coupled with the spring support rod socket of the second support rod carriage.
The second embodiment of Endelman teach where the first end of the spring support rod (Endelman, left end of the anchor bar 102, see FIG.11) is coupled with the spring support rod socket (Endelman, left end cap 106, see FIG. 11) of the first support rod carriage (Endelman, in the second embodiment, the left end of the anchor bar 102 has a tenon 108 wherein the tenon 108 is passing through the elongated slot of the stop In this alternative, the cap 106 would each be a cylindrical body without the tenon. In this alternative, the stop member 104 would have an elongated slot to receive the tenon on the anchor bar 102.”) and the second end of the spring support rod (Endelman, right end of the anchor bar 102, see FIG.11) is coupled with the spring support rod socket (Endelman, right end cap 106, see FIG. 11) of the second support rod carriage (Endelman, in the second embodiment, the left end of the anchor bar 102 has a tenon 108 wherein the tenon 108 is passing through the elongated slot of the stop member 104 and is coupled to the hole of the left cap 106, see annotated in FIG. 1, Para [0051] “In this alternative, the cap 106 would each be a cylindrical body without the tenon. In this alternative, the stop member 104 would have an elongated slot to receive the tenon on the anchor bar 102.).

Regarding claim 4: Endelman discloses the spring support rod (Endelman, anchor bar 102, see FIGS. 10-11) further comprises a plurality of hooks (Endelman, anchor hooks 83, see FIG. 10), where each of the plurality of hooks is configured to couple with a first end of a biasing device (Endelman, Para [0057] “The anchor hooks 83 may be devices such as cap posts, hooks, rings, or other appropriately shaped members designed to receive or attach to one end of each of the springs 30”).
Regarding claim 5: Endelman discloses a moveable carriage (Endelman, moveable carriage 22, see FIG.1) slideably coupled with the first elongated rail (Endelman, left rail 18, see FIG.1) and the second elongated rail (Endelman, right rail 18, see FIG. 1) and moveable between the head end of the elongated frame and the foot end of the elongated frame (Endelman, Para [0029] “The apparatus 10 further comprises a movable carriage 22 slidably or rollably disposed on the track members 18 for movement back and forth on the track members 18 between the head and foot ends 14 and 16 respectively”).

Regarding claim 7: Endelman discloses the pivotable lock plate (Endelman, carriage stop member 104, see FIG.10) further comprises a bump stop (Endelman, bumper sleeve 124, see FIG. 10) configured to engage the movable carriage (Endelman, see FIG. 10, the bumper sleeve 124 appears to engage with the bracket 105 of the carriage 22).


    PNG
    media_image4.png
    898
    749
    media_image4.png
    Greyscale


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endelman et al (US 2005/0113227 A1) in view of Liu et al (US 2019/0088160 A1), and further in view of Solow et al (US 2012/0283078 A1), and further in view of the second embodiment of Endelman et al (US 2005/0113227 A1), and further in view of Endelman et al (US 2013/0017935 A1).
Regarding claim 6: Endelman et al (‘227) in view of Liu et al, and further in view of Solow et al, and further in view of the second embodiment of Endelman (‘227) teach the invention as substantially claimed, see above, and further teach where the biasing device (Endelman ‘227, elastic resistance members 30, see FIG.1) biases the moveable carriage towards the foot end of the elongated frame (Endelman ‘227, Para [0031] “A plurality of elastic resistance members 30, typically springs as shown in the Figures, are hooked to or otherwise fastened between the foot end of the carriage 22 and the foot end 14 of the frame 12 such that the carriage 22 is biased toward the foot end of the frame 12”).
Endelman et al (‘227) in view of Liu, and further in view of Solow et al, and further in view of the second embodiment of Endelman (‘227) does not teach a spring bracket coupled to an underside of the moveable carriage, the spring bracket having a plurality of hooks, where each of the plurality of hooks is configured to couple with a second end of the biasing device.
Endelman et al (‘935) teach a spring bracket (Endelman ‘935, spring support plate 262, see FIG. 12) coupled to an underside of the moveable carriage (Endelman ‘935, carriage 110; Para [0110] “All of these plates 258, 260 and 262 are also fastened to the underside of the support platform 252 to provide a rigid carriage structure”), the spring bracket (Endelman ‘935, The spring support plate 262 carries one end of each of the biasing springs 120”).

    PNG
    media_image5.png
    634
    651
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the moveable carriage, as taught in Endelman ‘227 in view of Liu, and further in view of Solow et al, and further in view of the second embodiment of Endelman (‘227), to have a spring bracket and a plurality of hooks, as taught in Endelman ‘935, for the purpose of providing the resilient bias, spring tension between the carriage and the foot end of the frame. (Endelman ‘935, Para [0110] “The spring support plate 262 carries one end of each of the biasing springs 120. The other end of each spring 120 may be removably fastened to the anchor pins 148 in order to vary the resilient bias, i.e. spring tension between the carriage 110 and the foot end 106 of the frame 102”)

Claims 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endelman et al (US 2005/0113227 A1) in view of Olschansky et al. (US 5,125,648), and further in view of Liu et al (US 2019/0088160 A1), and further in view of the second embodiment of Endelman et al (US 2005/0113227 A1)
Regarding claim 10: Endelman discloses a support rod carriage (left and right caps 106, left and right carriage stop members 104 and left and right anchor hooks 83, see annotated FIG. 10) comprising: 
a pivotable lock plate (stop member 104, see FIG. 11) having a locking pin (lower screw 112 locked the stop member 104 into the anchor bar 102, see FIG. 11, Para [0048] “Each end of the anchor bar 102 has a generally cylindrical cap 106 fastening one of the pie-piece shaped carriage stop members 104 thereto… The cap 106 is fastened to the anchor bar 102 via a pair of countersunk allen screws 112”) extending therefrom in lateral direction with reference to an elongated frame (see FIG.10, the locking pin 112 appears to be perpendicular to the rail 18 wherein the rail 18 is parallel with the side beam of the frame; Para [0048] “Each end of the anchor bar 102 has a generally cylindrical cap 106 fastening one of the pie-piece shaped carriage stop members 104 thereto… The cap 106 is fastened to the anchor bar 102 via a pair of countersunk allen screws 112”); and 
a handle (handle 122, see FIG.10, Para [0054] “each carriage stop member 104 has a handle 122 projecting laterally from the upper end of the arcuate portion”) operatively coupled with the pivotable lock plate (stop member 104, see FIG. 11), where the handle (handle 122, see FIG.10) extends from the pivotable lock plate (stop member 104, see FIG. 11) in the lateral direction (Para [0054] “each carriage stop member 104 has a handle 122 projecting laterally from the upper end of the arcuate portion”).
Endelman does not teach a bearing collar. 
Olschansky et al teach a bearing collar (Olschansky, bushing member 64, Col 6 lines 18-25, “	In this manner, lug extension member 52 may be forced through bushing through opening 66 with bushing 64 being deformed through bushing through slot 70 to accommodate passage therethrough of lug extension member 52.”, see annotated FIG.1). 

    PNG
    media_image6.png
    636
    911
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end cap 106 of the support rod carriage, as disclosed in Endelman, to have a bearing collar positioned within the bore 114 of end cap 106, as taught in Olschansky, for the purpose of replacing the internal parts of the device with ease.

Endelman in view of Olschansky teach a ball bearing collar (Endelman, left cap 106 enclose the spring loaded ball 118, Para [0049] “The cap 106 has a central axial recess or blind bore 114 that carries a spring-loaded indexing ball 118 at the open end thereof”, see annotated in FIG. 10; Olschansky et al, bushing member 64, see annotated FIG.1 ; therefore, the More particularly, positioned in the bore 114 is a coil spring 116 that pushes against the ball 118 captured within the open end of the bore 114 and extending out of the cap 106”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearing collar of Endelman’s invention modified in view of Olschansky et al to be the ball bearing collar, as taught in Endelman in view of Olschansky, for the purpose of replacing the internal parts of the device with ease.

Endelman in view of Olschansky teach the invention as substantially claimed, see above, but fail to teach a spring positioning rod 
Liu teaches a spring positioning rod (steel ball spring pin 27, see FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring ball, as taught in Endelman in view of Olschansky, to be spring positioning rod, as taught in Liu, for the purpose of better securing the support rod carriage to the frame, respectively.

Endelman in view of Olschansky, and further in view of Liu teach a ball bearing collar (Olschansky, modified bushing member 64, see FIG. 10) configured to slideably couple with a spring positioning rod (Liu, steel ball spring pin 27, see FIG.1; Endelman, spring-loaded indexing ball 116 and 118, see FIG.11; the spring 116 and ball 118 are sliding in and out the bore 114 of the cap 106, see FIG. 11, Para [0049] “More particularly, positioned in the bore 114 is a coil spring 116 that pushes against the ball 118 captured within the open end of the bore 114 and extending out of the cap 106”); 

Endelman in view of Olschansky, and further in view of Liu teach the invention as substantially claimed, see above, but fail to teach a rod socket configured to receive an end of a spring support rod. 
The second embodiment of Endelman teach a rod socket (Endelman, cap 106, see FIG. 11) configured to receive an end of a spring support rod (Endelman, anchor bar 102 and upper screws 112, see FIGS. 10-11, the anchor bar 102 is considered to be the spring support rod because the anchor bar 102 is supporting the end cap 106 wherein the end cap 106 has a blind bore 114 that carries the spring loaded ball 116 and ball 118; Para [0048] “Each end of the anchor bar 102 has a generally cylindrical cap 106 fastening one of the pie-piece shaped carriage stop members 104 thereto”; Para [0049] “The cap 106 has a central axial recess or blind bore 114 that carries a spring-loaded indexing ball 118 at the open end thereof”) (Endelman, in the second embodiment, each end of the anchor bar 102 has a tenon In this alternative, the cap 106 would each be a cylindrical body without the tenon. In this alternative, the stop member 104 would have an elongated slot to receive the tenon on the anchor bar 102.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rod socket to receive an end of a spring support rod, as taught in Endelman in view of Olschansky, and further in view of Liu, and further in view of the second embodiment of Endelman, for the purpose of better securing the spring support rod to the frame and to better support the device.

Regarding claim 11: Endelman discloses where the support rod carriage (Endelman, left and right caps 106, left and right carriage stop members 104 and left and right anchor hooks 83, see FIG. 10) comprises a first support rod carriage (Endelman, left cap 106, left carriage stop member 104 and left anchor hook 83, see FIG. 10), and further comprising a second support rod carriage (Endelman, right cap 106, right carriage stop member 104 and right anchor hook 83, see FIG. 10).

Regarding claim 12: Endelman discloses a handle plate (Endelman, tenon 108, Para [0051] “the stop member 104 would have an elongated slot to receive the tenon on the anchor bar 102”) coupled at a first end with the pivotable lock plate of the first support rod carriage (Endelman, first end of the tenon 108 is coupled to the slot of the the stop member 104 would have an elongated slot to receive the tenon on the anchor bar 102”), and coupled at a second end with a privotable lock plate of the second support rod carriage (Endelman, second end of the tenon 108 is coupled indirectly to the right stop member 104 via the anchor bar 102 and the second tenon 108).

Regarding claim 13: Endelman discloses the support rod (Endelman, see claim 112b rejection above, for the purpose of examination, the Examiner considers that the support rod is equivalent with the spring support rod in claim 10 line 3; Endelman, the the anchor bar 102 and upper screws 112) comprises a first support rod (Endelman, left upper screw 112 disposed within the left cap 106 where the left cap 106 is positioned within the left rail 18, see FIGS. 10-11) disposed within a first tubular rail (Endelman, left rail 18, see FIG. 10), and further comprising a second support rod (Endelman, right upper screw 112 disposed within the right cap 106 where the right cap 106 is positioned within the right rail 18, see FIGS. 10-11) disposed within a second tubular rail (Endelman, right rail 18, see FIG. 10).

Regarding claim 14: Endelman discloses each of the first tubular rail (Endelman, left rail 18, see FIG. 10) and the second tubular rail (Endelman, right rail 18, see FIG. 10) comprise an elongated opening (Endelman, opening 84, see FIG. 10) comprising a plurality of positioning notches (Endelman, slot 66 and locking portions 70)

Regarding claim 15: Endelman discloses where the locking pin (Endelman, left lower screw 112, see FIG. 11) of the first support rod carriage is selectively engageable with one of the plurality of positioning notches of the first tubular rail (Endelman, left lower screw is engaging with the notches indirectly via the cap 106), and the locking pin (Endelman, right lower screw 112, see FIG. 11) of the second support rod carriage is selectively engageable with one of the plurality of positioning notches of the second tubular rail (Endelman, right lower screw is engaging with the notches indirectly via the cap 106).

Regarding claim 16: Endelman discloses the handle (Endelman, handle 122, see FIG. 10) is configured to move the locking pin (Endelman, lower left screw 112, see FIG. 11) of the first support rod carriage simultaneously with the locking pin (Endelman, lower right screw 112, see FIG. 11)  of the second support rod carriage (Endelman, the user can grasp the handle and move the entire support rod carriage into the locking portion 70; the support rod carriage  includes the left and right caps 106 wherein the locking pin 112 positioned within the left and right caps; Para [0055] “This handle 122 may be a straight pin projecting from a rubber bumper sleeve 124, or may have any other shape, such as a ring for the user to grasp to rotate the anchor bar between the unlocked and locked positions”) between a first position (Endelman, locked position, see FIG. 10, Para [0055] “This handle 122 may be a straight pin projecting from a rubber bumper sleeve 124, or may have any other shape, such as a ring for the user to grasp to rotate the anchor bar between the unlocked and locked positions” ) that engages one of the plurality of positioning notches (Endelman, locking portion 70, see FIG. 10) of each of the first tubular rail (Endelman, left rail 18, see FIG. 1) and the second tubular rail (Endelman, right rail 18, see FIG. 1), respectively, and a second position (Endelman, unlocked position, see FIG. 9, Para [0055] “This handle 122 may be a straight pin projecting from a rubber bumper sleeve 124, or may have any other shape, such as a ring for the user to grasp to rotate the anchor bar between the unlocked and locked positions”) that disengages the locking pin (Endelman, lower left screw 112, see FIG. 11) of the first support rod carriage (Endelman, the user can move the handle 122 and the anchor bar 102 along the notches and disengage the handle 122 and the anchor bar 102; the anchor bar 102 is secured to the left end cap 106 wherein the left end cap 106 has the left screw 112, see FIG. 11; therefore, by moving and disengaging the left end cap 106 and the anchor bar 102 from the slots 66, the lower left screw 112 is disengaged from the notches) and the locking pin (Endelman, lower right screw 112, see FIG. 11) of the second support rod carriage from one of the plurality of positioning notches (Endelman, locking portion 70, see FIG. 10) of the first tubular rail and the second tubular rail, respectively (Endelman, the user can grasp the handle and remove the entire support rod carriage from the locking portion 70, the support rod carriage includes the anchor bar 102, the left and right caps 106 wherein the locking pin 112 positioned within the left and right caps; Para [0055] “This handle 122 may be a straight pin projecting from a rubber bumper sleeve 124, or may have any other shape, such as a ring for the user to grasp to rotate the anchor bar between the unlocked and locked positions”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784